DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 11-14, 18, 21, 24, 27-31, amendment of claim 10, 15, 16, 17, 19, 20, 22, 23, 25 and 26, in the paper of 6/29/2022, is acknowledged.  Applicants' arguments filed on 6/29/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 10, 15-17, 19-20, 22-23, 25-26 are at issue and present for examination.

Election/Restrictions
Applicant election without traverse to Group 1 (claims 10-29) drawn to a system for introducing breaks in genomic DNA molecule and Species 1, amino acid substitution position 10, in the paper of 1/26/2022 is acknowledged.  
Upon further consideration it was determined that the elected group 1 was in fact directed to two separate and distinct groups:
1a.	Claims 10-29, drawn to a system for introducing breaks in genomic DNA molecule comprising a Cas9 polypeptide, and
1b.	Claims 10-29, drawn to a system for introducing breaks in genomic DNA molecule comprising a nucleic acid encoding a Cas9 polypeptide. 
Applicant election without traverse to Group 1a (claims 10-29) drawn to a system for introducing breaks in genomic DNA molecule comprising a Cas9 polypeptide in the telephone call of 3/29/2022 is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-14, 17-24, 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
This rejection was stated in the previous office action as it applied to previous claims 10-14, 17-24, 27.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  The original rejection is repeated herein.
Previous claims 10-14, 17-24, 27 were directed to a naturally-occurring composition comprising: a Cas9 polypeptide comprising an amino acid sequence having at least 90% identity to SEQ ID NO: 2, wherein the Cas9 polypeptide recognizes a PAM comprising NNGG; and a single-guide RNA (sgRNA) molecule comprising a DNA-targeting sequence capable of hybridizing to a target sequence adjacent the PAM, wherein the sgRNA molecule combines with the Cas9 polypeptide to induce a single-stranded or double-stranded break in the genomic DNA molecule., that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013).  Uniprot Accession AOA133QCR3, JUN 2016 and Doudna et al. (US 2016/0130608) evidenced that the Cas9 polypeptide comprising an amino acid of SEQ ID NO: 2 and a single-guide RNA (sgRNA) molecule comprising a DNA-targeting sequence capable of hybridizing to a target sequence adjacent the PAM is a naturally occurring composition in S. lugdunensis and is thus not patent eligible.
Applicants Response:
Applicants traverse the rejection on the basis that applicants have amended the claims to a composition comprising a SluCas9 polypeptide comprising the amino acid sequence set forth in SEQ ID NO:2 and a single guide RNA (sgRNA) molecule comprising a sequence selected from SEQ ID NO:6, 7, 8, 13 and 15-18.  Applicants submit that such a composition is not found in nature and is therefore patent eligible.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however is found non-persuasive for the reasons previously made of record and for those reasons repeated herein.  
Amended claims 10-14, 17-24, 27 are directed to a naturally-occurring composition comprising : (i) a SluCas9 polypeptide comprising an amino acid sequence set forth in SEQ ID NO: 2; and (ii) a single-guide RNA (sgRNA) molecule comprising a sequence selected from SEQ ID NO: 6, 7, 8, 13, and 15-18, wherein the sgRNA molecule combines with the SluCas9 polypeptide to induce a single-stranded or double-stranded break in the genomic DNA molecule, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013).  Uniprot Accession AOA133QCR3, JUN 2016 and Doudna et al. (US 2016/0130608) evidence that the Cas9 polypeptide comprising an amino acid of SEQ ID NO: 2 occurs naturally in S. lugdunensis.  GenBank Accession No. LS483312.1 evidence that the single-guide RNA (sgRNA) molecule comprising SEQ ID NO:6 occurs naturally in S. lugdunensis.  Thus Uniprot Accession AOA133QCR3, JUN 2016, Doudna et al. (US 2016/0130608) and GenBank Accession No. LS483312.1 evidenced that the Cas9 polypeptide comprising an amino acid of SEQ ID NO: 2 and a single-guide RNA (sgRNA) molecule comprising SEQ ID NO:6 is a naturally occurring composition in S. lugdunensis and is thus not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 22, 23, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 (claims 20, 22, 23 dependent from) is indefinite in the recitation “wherein a nucleic acid encoding the Cas9 polypeptide is codon optimized for expression in a host cell.”  As it is unclear and confusing as to how this “nucleic acid” relates to the composition of claim 10.  As the recitation appears to refer to a nucleic acid that encodes the Cas9 polypeptide, it is interpreted as a product-by process type of limitation which does not actually change or further limit the claimed composition of claim 10.
Claim 20 (claims 22, 23 dependent from) is indefinite in the recitation “wherein a recombinant expression vector comprises the nucleic acid encoding the SluCas9 polypeptide and/or the gRNA.” For the same reasons discussed above for claim 19.
Claim 20 recites the limitation "the gRNA" in claim 19.  There is insufficient antecedent basis for this limitation in the claim. “gRNA” is interpreted as “sgRNA”.
Claim 26 is indefinite in the recitation wherein (i) and (ii) are individually formulated or co-formulated in a lipid nanoparticle” as this recitation is interpreted as a product-by process type of limitation which does not actually change or further limit the claimed composition of claim 10.
Appropriate amendment and/or comment is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 15-17, 19, 20, 22, 23, 25, 26 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 10-13, 15-29.  In response applicants have amended the claims and argue the rejection as it applies to the newly amended claims.
Newly amended claims 10, 15-17, 19, 20, 22, 23, 25, 26 are directed to any composition comprising : (i) any SluCas9 polypeptide comprising an amino acid sequence set forth in SEQ ID NO: 2; and (ii) any single-guide RNA (sgRNA) molecule comprising a sequence selected from SEQ ID NO: 6, 7, 8, 13, and 15-18, wherein the sgRNA molecule combines with the SluCas9 polypeptide to induce a single-stranded or double-stranded break in the genomic DNA molecule.  The specification fails to describe sufficient representative species of these polypeptides having DNase activity, wherein the Cas9 polypeptides comprising an amino acid sequence as set forth in SEQ ID NO: 2 and associated guide RNAs by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicants Response:
Applicants traverse the rejection on the basis that applicants submit that independent claim 10 has been amended to incorporate features of claim 14 which was not subject to the rejection.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive on the basis that while it is acknowledged that previous claim 14 was not included in the rejection, newly amended claim 14 does not incorporate the same limitations as previous claim 14.  Newly amended claim 14 recites “an amino acid sequence set forth in SEQ ID NO:2” which is different than “wherein the amino acid sequence is SEQ ID NO:2”.  Applicants amended claim 10 is only limited to any amino acid sequence set forth in or found in SEQ ID NO:2.   As SEQ ID NO:2 comprises many “sub sequences” this is not equivalent to the full length sequence of SEQ ID NO:2.
Thus the rejection remains for the reasons previously made of record.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102

	The rejection of claim(s) 10-15, 16, 17, 18,  19-25, 26, 27-29 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Doudna et al.  (US 2016/0130608) is withdrawn based upon applicants amendment of the claims.

Claim Rejections - 35 USC § 103

The rejection of claim(s)  10-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al.  (US 2016/0130608) is withdrawn based upon applicants amendment of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Remarks
No claim is allowable.                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
7/29/2022

/RICHARD G HUTSON/          Primary Examiner, Art Unit 1652